339 U.S. 321 (1950)
SHIPMAN ET AL., TRADING AS SHIPMAN BROTHERS, ET AL.
v.
DUPRE ET AL.
No. 689.
Supreme Court of United States.
Decided April 24, 1950.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF SOUTH CAROLINA.
Aaron Kravitch, Phyllis Kravitch and Joseph Fromberg for appellants.
John M. Daniel, Attorney General of South Carolina, T. C. Callison and R. Hoke Robinson, Assistant Attorneys General, for appellees.
PER CURIAM.
Appellants sought a declaratory judgment that certain sections of the South Carolina statute regulating the fisheries and shrimping industry were unconstitutional, and interlocutory and permanent injunctions restraining the state officials from carrying out those provisions. The *322 statutory three-judge District Court assumed jurisdiction, decided the issues on the merits, and dismissed the complaint. 88 F. Supp. 482. From the papers submitted on appeal, it does not appear that the statutory sections in question have as yet been construed by the state courts. We are therefore of opinion that the District Court erred in disposing of the complaint on the merits. See American Federation of Labor v. Watson, 327 U. S. 582, 595-599.
The judgment of the District Court is vacated and the cause is remanded to that court with directions to retain jurisdiction of the complaint for a reasonable time, to afford appellants an opportunity to obtain, by appropriate proceedings, a construction by the state court of the statutory provisions involved.
MR. JUSTICE DOUGLAS dissents.